Exhibit 10.18

 

LOGO [g481013ex10_118.jpg]    3050 Spruce Street    St. Louis, MO 63103    Tel
(800) 448-0471    Fax (314) 286-7817    www.safcglobal.net

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Second Amendment to SGD-1006

Commercial Supply Agreement executed on 1 December 2010 and

First Amendment to Commercial Supply Agreement executed on

20 January 2014 (the “First Amendment”)(the Commercial Supply

Agreement together with the First Amendment, the “Supply Agreement”)

19 September 2016

Vaughn Himes

21823 30th Drive S.E.

Bothell, WA 98021

Dear Vaughn

This letter agreement (the “Second Amendment”) confirms the Parties’ agreement
to amend the Supply Agreement to change the price per gram/per Batch (the
“Price”) for SGD 1006 set forth in Appendix C to the Supply Agreement. The
purpose of the pricing revision is to a) capture the cost of the [*] used in the
manufacture of SGD-1006, b) capture the operational efficiencies gained during
the manufacturing of the [*] c) capture the increased labor and overhead costs
in the [*], and d) capture the [*] inventory remaining from production [*].
Beginning as of January 1, 2017, certain [*], as listed in the second table
below, that were previously provided [*] in accordance with cGMP, Applicable
Laws and the Quality Agreement, and the [*]. Through 2016, these [*] had been
provided by or purchased separately by [*]. In addition, effective as of
January 1, 2017, any [*] from each batch production will now be owned by [*].

The table below compares the current price per gram under the First Amendment
with the Price per gram effective as of the Effective Date of this Second
Amendment.

 

SGD-1006 - 300 gm batch

   Price per gm  

First Amendment to Commercial Supply Agreement executed on 20 January 2014

     [*]  

Second Amendment to Commercial Supply Agreement

     [*]  

 

 

 

CONFIDENTIAL   Page1 of 3



--------------------------------------------------------------------------------

LOGO [g481013ex10_118.jpg]

 

 

The table below itemizes the components of the amended Price.

[*]

 

 

In addition to the [*] in this Second Amendment, SAFC and Seattle Genetics agree
to perform an analysis of the [*] prior to discussing any change to the Price
for 2018 to further [*].

The Price as set forth in this Second Amendment shall be effective as of the
first date of Manufacture of the [*].

Terms capitalized, but not defined, herein shall have the meaning ascribed to
them in the Supply Agreement. This Second Amendment shall be effective as of the
date of the last signature below (the “Effective Date”). Except as set forth in
this Second Amendment, all of the terms and conditions of the Supply Agreement
remain in full force and effect.

 

 

CONFIDENTIAL   Page 2 of 3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

LOGO [g481013ex10_118.jpg]

IN WITNESS WHEREOF, the parties have executed this Second amendment by their
duly authorized representatives, effective as of the Effective Date.

Agreed and accepted:

 

SAFC, INC     SEATTLE GENETICS, INC. By  

/s/ Mike Smith

    By  

/s/ Vaughn B. Himes

Name  

Mike Smith

    Name  

Vaughn B. Himes

Title  

Site Director

    Title  

EVP

Date  

November 22, 2016

    Date  

December 2, 2016

 

CONFIDENTIAL   Page 3 of 3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.